LatimeR, Judge
(dissenting):
I dissent.
The interpretation of the Court does not merely reconcile the provisions of paragraph 656 of the Manual for Courts-Martial, United States, 1951, it holds the latter portion invalid. Moreover, using arraignment as the dividing point — as results from my colleagues decision — is both artificial and in conflict with the plain language of the paragraph. Instead of adopting the construction proposed, I suggest the two sentences can both be given force and effect, and under canons of construction this is the preferred result. When the first sentence is read properly, the prohibition against introducing new charges runs to offenses “which the accused has had no notice to defend and regarding which the right to challenge has not been accorded him.” That general statement, however, is qualified by a proviso to the effect that when those and other pre-arraignment privileges have been granted him, the proscription does not apply.
I do not necessarily approve the procedure adopted in this ease as I believe the Government could have proceeded in a more orderly manner by finishing the trial and processing separately the newly discovered offense. The method used, however, is in compliance with the Manual and its use is discretionary *410with the law officer. Therefore, unless an abuse thereof is shown which reacts to the detriment of the accused, a reversal is not in order. Here there is a showing which negates an abuse of discretion as the record discloses that the court members were well aware of their obligation not to find the accused guilty because the joining of charges might portray him as a bad man. The crimes were treated separately and the court-martial showed its sense of discrimination by finding the accused not guilty on the original specifications when the facts could have supported a conviction.
I might also point out, to settle the fears of those who might suspect “dirty business” in this case, it is conceded by all that the additional offense was joined with the original charges as soon as its commission became known to the-Government. Furthermore, the accused' was tendered all the rights and privileges which would have been available-to him had a new proceeding been instituted. Accordingly, if the procedure was erroneous it was because the Manual provision is unsustainable.